In an action to recover damages on the ground of fraud, defendant Rast, Inc., appeals from an order denying its motion for summary judgment. The alleged fraud was misrepresentation by said defendant with respect to the heating system in a dwelling being built and sold by it to plaintiffs. The motion was based mainly on (1) a provision in the contract of sale that, upon acceptance by the purchasers of a deed, the seller shall be deemed to have fully performed; and (2) a release which was executed by plaintiffs at the time of the closing of title. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Ughetta, JJ., concur. [See post, p. 1174.]